DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an apparatus, classified in b23k3/0623.
II. Claims 10-13, drawn to an apparatus, classified in b23k3/0623.
III. Claims 14-20, drawn to a process, classified in H01L2224/75601.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions cannot be used together and have different designs regarding the direction of the resilient member.
Inventions I, II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatuses can be used as a basin for cleaning or as a mixer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different search would be required for each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Tiech on 3/15/22 a provisional election was made with traverse to prosecute Invention I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Nakazato (JP 08-162495 A).
Regarding claim 1, Nakazato teaches:
A ball jumping apparatus [see figure 2], comprising: 
a fixing part including a fixing plate [base plate (14)] extending in a horizontal direction; 
a moving part including an oscillating vessel [container (12)] and an oscillator [vibrator (19)] coupled to the oscillating vessel, the moving part being spaced apart from the fixing part with a gap between a bottom surface of the oscillating vessel and a top surface of the fixing plate [see figure 2], the oscillating vessel configured to receive a ball in a ball receiving space thereof [interior of container contains balls (1)]; and 
a resilient member [spring (17)] configured to extend upward from the fixing part to connect the fixing part and the moving part.
Regarding claim 2, Nakazato teaches:
wherein the oscillator is coupled to the bottom surface of the oscillating vessel such that the oscillator is spaced apart from and above the fixing plate [see figure 2].
Claims 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Park (KR 10-1760206).
Regarding claim 1, Park teaches:
A ball jumping apparatus [see figure 4], comprising: 
a fixing part including a fixing plate [fixed base (110)] extending in a horizontal direction; 
a moving part including an oscillating vessel [solder ball tray (200)] and an oscillator [tray exciter (300)] coupled to the oscillating vessel, the moving part being spaced apart from the fixing part with a gap between a bottom surface of the oscillating vessel and a top surface of the fixing plate [the magnified section in figure 4 best shows the gap], the oscillating vessel configured to receive a ball in a ball receiving space thereof [see figure 3]; and 
a resilient member [coil spring (610); 0108] configured to extend upward from the fixing part to connect the fixing part and the moving part.
Regarding claim 2, Park teaches:
wherein the oscillator is coupled to the bottom surface of the oscillating vessel such that the oscillator is spaced apart from and above the fixing plate [see figure 4].
Regarding claim 3, Park teaches:
wherein the resilient member includes a coil spring coupled to the bottom surface of the oscillating vessel [coil spring (610) is indirectly coupled to the tray].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (JP 08-162495 A) as applied to claim 1 above, and further in view of Sakemi et al. (US 5,657,528).
Regarding claim 6, Nakazato does not teach:
wherein the oscillator is coupled to a lateral surface of the oscillating vessel.
Sakemi teaches a ball transferring device comprising ball casing (18) that holds solder balls (19) and has vibrator (40) attached to the lateral surface; figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach the vibrator to the lateral surface of the container because this is a known option, minus any unexpected results.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (JP 08-162495 A) as applied to claim 1 above.
Regarding claim 7, Nakazato does not teach:
wherein the oscillator includes a plurality of oscillators.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put as many vibrators as needed in order to produce the desired amount of vibration or to be able to apply different frequencies.  

Allowable Subject Matter
Claims 4, 5, 8, and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CARLOS J GAMINO/Examiner, Art Unit 1735   

/ERIN B SAAD/Primary Examiner, Art Unit 1735